Title: [May 1796]
From: Washington, George
To: 

 


1. Clear and cool all day. Wind at No. Wt.
 


2. Much such as yesterday: both in wind & weathr.
 


3. Wind at So. Wt. and warmer.
 


4. Clear morning. Wind variable from So. Et. to South.
 


5. Wind at So. Et. and fresh with Clouds in the forenoon, & mostly thro the day.
 


6. About 6 oclock it began a moderate rain, with the wind from East and continued raining moderately but steadily until 7 oclock in the evening.
 


7. Wind in the same quarter with a little rain in the forenoon. Clear afterwds.
 


8. Wind still at East with Clouds & sprinkling rain.
 


9. Cloudy with appearances of Rain—some of which fell in the night. Wind Easterly.
 


10. Cloudy with the Wind Westerly.
 


11. Weather variable, with small Showers. Wind abt. So. Wt. & growing warm.
 


12. For the most part clear but at times threatning rain. Wind Westerly.
 


13. Wind Westerly—shifting to So. W. & getting warm. Clear & very pleasant.
 


14. Wind at So. Et. and lowering more or less all day.
 


15. Wind in the same quarter, with clouds, & sometimes Sprinkling of Rain; in the afternoon a pretty heavy Shower with Sharp thunder.
 



16. Wind Westerly & So. West.
 


17. Cloudy more or less all day with light drippings now & then of Rain. Wind at S. Et.
 


18. Wind at East. A thick Mist till 7 Oclock—then a steady rain till ten. Variable afterwards with a Shower abt. 6 oclock & Wind—N.W.
 


19. Wind at East in the forenoon with constant rain from 6 till 12 Oclock. Wind westerly afterwds.
 


20. Wind Southerly & weather. Rain in the afternoon.
 


21. Clear with little or no Wind—until the afternn.
 


22. Clear with hard wind from So. Wt. & South.
 


23. Brisk Wind from South all day with great appearances of Rain.
 


24. Wind Northerly and cool and for the most part of the day clear.
 


25. Wind at No. Et., & fresh with constant rain until 4 O’clock—thick & mistg. afterwds.
 


26. Wind in the same place with constant rain till abt. 4 oclock when it ceased & began at Night.
 


27th. Thick morning, with some drops of Rain. Wind Easterly. About 9 Oclock the Wind Shifted to So. Wt. cleared & grew warm.
 


28. Wind at So. Wt. in the Morning—varying to West and No. Wt. with changeable weather & a Shower.
 


29. Clear forenoon—lowering afternoon with Wind at So. Wt.
 


30. Rain in the Night—wch. continued steadily till Noon when it cleared. Wind still at So. West.
 


31. Variable—with rain at times and wind at So. West.
